—Judgment, Supreme Court, New York County (Mary Davis, J., at hearing; Allen Alpert, J., at plea and sentence), rendered May 14, 1992, convicting defendant, upon his plea of guilty, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of from 1 Vi to 3 years, unanimously affirmed.
The hearing court’s denial of assigned counsel’s application to be relieved was a proper exercise of its discretion, defendant having already had three other attorneys assigned to him in this case (see, People v Sides, 75 NY2d 822, 825). We also note that defendant pled guilty after his suppression motion was denied, and does not demonstrate on appeal that the tension with his attorney that existed prior to the suppression hearing affected the voluntariness of his plea. Concur— Ellerin, J. P., Ross, Nardelli and Williams, JJ.